            Case 1:21-cv-03726-VSB Document 10 Filed 08/17/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  8/17/2021
CAMILLE WILLIE MAE WISE,                                   :
                                                           :
                                        Plaintiff,         :
                                                           :                 21-cv-3726 (VSB)
                      -against-                            :
                                                           :                      ORDER
EARLY WARNING SERVICES, LLC,                               :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Plaintiff’s motion to seal her initial complaint, filed on August 11,

 2021. (Doc. 8.) In this filing, Plaintiff represents that her initial complaint, (Doc. 2), has some

 personal information that should be redacted. While I agree with Plaintiff that certain aspects of

 her initial complaint should be redacted, I do not believe that the entire complaint should be

 sealed. Accordingly, it is hereby:

          ORDERED that Plaintiff is directed to submit a filing on the docket identifying the

 specific portions of her initial complaint, (Doc. 2), that she believes should be redacted.

          IT IS FURTHER ORDERED that, for the time being, the Clerk’s office is directed to

 make Document 2 viewable only to the parties and the Court.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Plaintiff.

 SO ORDERED.

Dated: August 17, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
